238 F.2d 624
James Oliver CONRAD and Suzanne Conrad Godot, Executors of the Estate of William O. Conrad, Deceased, Appellants,v.The BALTIMORE AND OHIO RAILROAD COMPANY.
No. 11971.
United States Court of Appeals Third Circuit.
Argued October 19, 1956.
Decided October 30, 1956.

Appeal from the United States District Court for the Western District of Pennsylvania; Joseph P. Willson, Judge.
John Murrin, Butler, Pa. (Murrin & Murrin, Butler, Pa., on the brief), for appellants.
Vincent M. Casey, Pittsburgh, Pa. (Margiotti & Casey, Pittsburgh, Pa., on the brief), for appellee.
Before MARIS, GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiffs from the involuntary dismissal of their complaint under Civil Procedure Rule 41(b), 28 U.S.C. at the close of the plaintiffs' evidence. The suit was brought by the plaintiffs for damages for the death of their decedent in a grade crossing collision between an automobile in which he was a passenger and a freight train of the defendant railroad. The District Court granted the defendant's motion for involuntary dismissal because the plaintiffs had failed to show any negligence on the part of the defendant which contributed to the accident. The evidence is fully discussed in the opinion filed by Judge Willson in the District Court, 146 F. Supp. 151, and need not be recounted here. It is sufficient to say that we are in full accord with the views expressed in Judge Willson's opinion to which we need add nothing and which fully support the action of the court in dismissing the complaint under Rule 41(b).


2
The judgment of the district court will be affirmed.